Citation Nr: 0940290	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-32 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1971 to April 
1974.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Milwaukee, Wisconsin, which denied the Veteran's 
request for an increased disability evaluation for service-
connected schizophrenia and continued the current rating at 
30 percent.


FINDING OF FACT

The Veteran's schizophrenia is manifested by depressed mood, 
suspiciousness, mild memory loss, concentration problems and 
some difficulties with social interaction.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
disabling for schizophrenia have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.14, 
4.21, 4.27, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim for an increased rating, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).


a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any error related 
to this element is harmless.

The requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, service connection for the Veteran's 
schizophrenia has already been established, and the current 
appeal arose from a claim for an increased rating.  In May 
2006, the RO sent the Veteran a VCAA letter, which indicated 
that he should provide evidence showing that his 
schizophrenia had increased in severity.  This letter 
provided notice of the types of evidence, both lay and 
medical, that could be submitted in support of a claim for an 
increased rating, and it advised him of what VA would do to 
assist him in obtaining evidence.  The letter also explained 
how VA assigns a disability rating and effective date, and 
explained the types of evidence considered in making such 
determinations.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).
        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and a VA mental 
health evaluation report, dated May 2006.  The claims file 
also contains the Veteran's statements in support of his 
claim.  Although the Veteran did reference additional records 
that he wanted VA to obtain, as will be discussed further 
below, those records have been shown to be unavailable.

As noted above, the Veteran was most recently provided with a 
VA examination in May 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disability since 
he was last examined.  See 38 C.F.R. § 3.327(a) (2009).  The 
duty to assist does not require that a claim be remanded 
solely due to the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  This 
examination report is thorough and provides sufficient 
information to rate the Veteran's disability under the 
applicable criteria.  As such, the examination report in this 
case is adequate upon which to base a decision.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate Diagnostic Codes ("DCs") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, 
when the factual findings show distinct time periods during 
which a claimant exhibits symptoms of the disability at issue 
and such symptoms warrant different evaluations, staged 
evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected schizophrenia is evaluated 
under Diagnostic Code 9411.  The regulations establish a 
general rating formula for mental disabilities.  See 
38 C.F.R. § 4.130 (2009).  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use 
of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) ("DSM-IV").

The current 30 percent rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

The criteria for a 100 percent rating requires:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The Board must consider the Global Assessment of Functioning 
("GAF") scores that have been reported.  GAF scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupation, or school functioning, but generally 
functioning pretty well, and have some meaningful 
relationships.  GAF scores from 51 to 60 represent moderate 
symptoms, such as flat affect and circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school function (such as few friends, 
conflicts with peers or co-workers).  GAF scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the DSM-IV, for 
rating purposes).
III.  Analysis

The Veteran was initially service-connected for schizophrenia 
in a June 1976 rating decision with an initial evaluation of 
10 percent disabling.  He was subsequently granted an 
increased rating of 30 percent, effective August 1978.  He 
contends that an increased rating to at least 50 percent is 
warranted because of the degree that his mental disorder 
affects his life socially and with his family.  See 
statement, October 2006.  He additionally claims that the 
symptoms of his disorder have increased as he has become 
older.  Id.

After a careful review of the record, and for reasons and 
bases expressed below, the Board finds that the greater 
weight of probative evidence is against granting the 
Veteran's request for a disability evaluation in excess of 30 
percent.  In reaching this conclusion, the Board notes that 
the Veteran's current symptoms include depressed mood, 
suspiciousness, mild memory loss, concentration problems and 
some difficulties with social interaction.  

As an initial matter, the Board notes that the claims folder 
contains no recent treatment records for the Veteran.  
Although the Veteran submitted authorization and consent 
release forms to obtain treatment records from the Gunderson 
Lutheran Medical Center, a response from this facility 
indicated that a fee was required to release medical records.  
In a February 2007 letter, the Veteran was informed that VA 
does not have the resources to pay for medical treatment 
records, and requested that he obtain his treatment records 
and submit them himself.  He was also advised that a release 
form to obtain records from Tri County Human Services was 
incomplete and that the RO was unable to obtain these 
records.  In March 2007, the Veteran reported that this 
facility was no longer operational and that the location of 
patient records was unknown.  He has since failed to submit 
any treatment records.  As the Board finds that VA has done 
everything possible to obtain all relevant records in 
relation to the Veteran's claim, the Board will evaluate his 
claim based on the remaining evidence of record, which 
consists of the Veteran's May 2006 VA psychiatric evaluation 
and the Veteran's own lay statements.

During the VA evaluation, the Veteran relayed a past history 
of having undergone a nervous breakdown during service in 
1974 and having been hospitalized for about three months.  He 
states that since that time, he has not experienced any 
significant hospitalizations.  The examiner noted that he had 
undergone several mental health evaluations in the late 
1970's and early 1980's, in which the diagnoses were 
schizophrenia, undifferentiated type.  He said that he went 
through a divorce in 1994 and experienced a difficult period 
in 1996 as a result of the divorce and his father's death.  
He also noted that he was arrested for marijuana possession 
that year and shortly thereafter, was arrested at work after 
he made an off-hand remark to another employee and his 
employer called the police.  At that time, he received a 
court order to undergo outpatient psychotherapy, which he 
attended for about 16 months.  He noted that he had developed 
a trusting relationship with his therapist, but stopped 
attending when the therapist left for another job.  He also 
stated that it took him a year to get his job back.  He 
reported that since that time, his life has been relatively 
stable.  He noted that he was on good terms with his elderly 
mother and called her six times per week to check on her.  He 
said that he did not have any contact with his siblings or 
adult children.  He did report, however, that he was in a 
committed relationship with his girlfriend that had continued 
for the past year, and it was noted that he seemed to have a 
true connection with her.  

The Veteran further reported that he had many acquaintances, 
although he felt that he had no real friends and was very 
distrustful of most people.  He also indicated, however, that 
he socialized with his work colleagues.  He said that he had 
worked for approximately 20 years as a seasonal maintenance 
worker for Canadian Pacific Railway and indicated that he 
liked his job and the fact that he only worked seven months 
out of the year and that he got to work with different people 
each year.  He said that he felt that he needed to keep 
himself continuously challenged to do things and work on his 
outgoing personality.  He added that he had not missed any 
significant time from work as a result of his illness or due 
to alcohol, and noted that he had not used recreational drugs 
in about 12 years and was not an alcoholic; he added that 
alcohol only seemed to magnify his negative feelings.  He 
also said that he was not currently taking any prescription 
medication for his illness, as he felt that this was just a 
"crutch."  Regarding leisure-time activities, he said that 
he enjoyed "anything outdoors," including fishing, 
photography, bow hunting and yard work.  He also said that he 
did the cooking and cleaning at home.

During the mental status evaluation, the examiner noted that 
the Veteran appeared clean, with casual dress and good 
hygiene.  He displayed a guarded behavior, however, which the 
examiner indicated as not being good at reporting his 
behavior (providing vague descriptions).  He was oriented to 
time, person and place and his speech was of normal rhythm 
and rate.  His mood was dysphoric and frequently teary 
(although the Veteran noted that his mood was lower that day 
due to the stress of the VA examination), and he said that he 
usually rated his mood as between 6-9 on a scale of 1-10.  He 
denied suicidal or homicidal ideation, and audio and visual 
hallucinations, although he did report that his biggest 
problem seemed to be that he suffered from racing thoughts.  
He explained that he managed to center his thoughts and 
behaviors by being outside, working hard, using a bicycle or 
hiking.  He specifically added that he was neither a danger 
to himself or anyone else.  His thinking and intelligence 
were adequate, although he displayed poor concentration and a 
mixed ability to respond to social responsibility questions.  
The examiner also administered the Minnesota Multi Phasic 
Personality Inventory Test ("MMPP") to assess 
psychopathology, and noted that the Veteran's score indicated 
the possibility of symptom exaggeration and wide-range 
psychological problems.  He specifically noted that the 
Veteran's responses were similar to individuals that showed 
disturbing thinking and delusions or persecution, consistent 
with persons who feel mistreated, picked on and are angry and 
resentful.  He also noted that the Veteran displayed 
significant elevated symptoms of depression, suggesting that 
he was unhappy, lacked energy and had few interests.  
Finally, he noted that the Veteran's social interactions 
could be problematic.

In summary, the VA examiner concluded that the Veteran 
appeared to have made adequate progress since service, having 
held a job for the past 20 years with the same company and 
having worked for the past 10 years without incident.  He 
found that, with the exception of 1996, the year in which the 
Veteran had numerous family and legal stressors, he reported 
that he had been regularly attending work and managing the 
symptoms of his schizophrenia.  He also noted that despite 
the Veteran's reported problems of interacting daily with 
others and his report of having racing thoughts, he was still 
unable to list any current stressors or problems with job 
performance or social relationships that would indicate a 
change in global functioning.  In this regard, he added that 
he had also been in a stable relationship with a woman for 
over a year.  Thus, he noted that there was no evidence to 
warrant a change in his diagnosis or to suggest an increase 
in his mental health problems.  The VA examiner diagnosed the 
Veteran with schizophrenia, undifferentiated, and found him 
competent for VA purposes.  He assigned a GAF score of 62.

After a careful review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim for a disability evaluation in excess of 
the current 30 percent rating.  In this regard, while the 
evidence of reveals that the Veteran has social impairment 
due to disturbances of motivation and mood, and some minor 
difficulty in establishing and maintaining effective social 
relationships, he does not present with flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, or impaired abstract 
thinking.  Although the VA examiner found that the Veteran 
appeared to suffer from significant symptoms of depression, 
suspiciousness, mild memory loss, concentration problems and 
some difficulties with social interaction, he nonetheless 
noted that the Veteran appeared to have been functioning at a 
satisfactory level since at least 1996, noting that he had 
been successfully employed with the same railway company and 
had even managed to regain his job after being arrested at 
work.  He also noted that the Veteran appeared to enjoy his 
job, stating that he enjoyed challenging himself to do 
things.  In addition, although he said that he did not have a 
close relationship with his siblings or adult children, he 
appeared to have a stable home life, reporting that he was in 
a committed relationship with his girlfriend and enjoyed a 
close relationship with his mother.  And despite the notation 
that the Veteran seemed to lack energy and have few 
interests, the Veteran himself reported that he enjoyed 
several outdoor leisure-time activities.  Moreover, the 
Veteran reported that he was on no medication for his 
schizophrenia, had undergone no significant hospitalizations 
since 1974, and had not missed any significant amount of time 
from work as a result of his disability or substance abuse, 
of which he said he no longer engaged.

Additionally, the Board notes that during the VA mental 
status evaluation, the examiner noted that the Veteran 
appeared clean, was casually-dressed, had good hygiene, was 
completely oriented to time, person and place, demonstrated 
speech of a normal rhythm and rate, denied suicidal or 
homicidal ideation, audio and visual hallucinations, and 
stated that he was neither a danger to himself or anyone 
else.  And, although the Veteran was noted to have been in a 
dysphoric and teary mood at the time of the evaluation, which 
he noted was due to the stress of the VA examination itself, 
he reported that his normal daily functioning was between 6-9 
on a scale of 1-10 and that he had an outgoing personality.  
The VA examiner concluded that the Veteran had been unable to 
specifically list any problems or stressors that would 
warrant an increase in his current disability evaluation or a 
change in his diagnosis, and he thus assigned him a GAF score 
of 62, which is representative of moderate symptomatology.  
For these reasons, the Board finds that the symptoms of the 
Veteran's schizophrenia do not more nearly approximate the 
criteria for a 50 percent disability rating.

The Board has also considered the criteria for a 70 percent 
and a 100 percent disability rating, and concludes that based 
on the competent medical evidence of record, the Veteran does 
not have the required deficiencies for either of these 
ratings.  There is no evidence that he has obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting).  And, although the Veteran reported some difficulty 
with establishing and maintaining effective relationships, he 
also told the examiner that he was in a committed 
relationship with his girlfriend, and the examiner noted that 
it was obvious that he felt a connection with her.  
Furthermore, despite the Veteran's assertion that he had a 
limited social network with no "true" friends, he did admit 
that he had many acquaintances and socialized with his co-
workers.  

Additionally, there is no evidence suggesting that the 
Veteran's schizophrenia has ever been manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

For these reasons, the Board concludes that the Veteran's 
schizophrenia most closely approximates the criteria for the 
current 30 percent rating.

In addition to the VA examination report, the Board has also 
considered the Veteran's lay statements that he believes the 
symptoms of his schizophrenia warranted a 50-60 percent 
disability rating.  As a lay person, the Veteran is competent 
to attest to factual matters regarding symptoms he can 
observe with his own senses, therefore, his statements are 
entitled to some probative weight.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, in this 
case, a competent VA examiner reviewed the evidence, taking 
into account the Veteran's lay reports, and provided detailed 
clinical findings describing the severity of his current 
condition.  Based on those findings, and with consideration 
also given to the Veteran's own description of his 
symptomatology and the impact of his disorder on his symptoms 
and daily life, the Board finds that the greater weight of 
probative evidence is against granting an evaluation in 
excess of 30 percent.  

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, as noted above, 
the Veteran's disability has not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities, has not necessitated 
frequent periods of hospitalization (with his only 
significant hospitalizations having occurred some 35 years 
ago), and has not otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board therefore concludes that the preponderance of the 
evidence is against the Veteran's claim for an increased 
rating for schizophrenia; the "benefit-of-the-doubt" rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application, 
as there is not an approximate balance of evidence.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990),; Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings is not for application.  Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for schizophrenia is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


